Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/21/2020 and 11/10/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S NOTES

Examiner acknowledges the filing of a terminal disclaimer.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 1 recite a non-transitory computer-readable medium, receive a time component and a relational component associated with a query request; query a first round robin database based on the relational component to identify a plurality of data items stored in the first round robin database; retrieve one or more relational identification tags that identify each data item of the plurality of data items; query a second round robin database to identify one or more time series data items based on the time component and the one or more relational identification tags; send the one or more time series data items to a computing device configured to apply one or more mathematical operations to the one or more time series data items according to an analysis component of the query request, thereby generating one or more results of the one or more mathematical operations applied to the one or more time series data items; detect one or more anomalies within the one or more results received from the computing device; and provide a notification indicative of the one or more anomalies.

The art of record, specifically Tobin et al. (US 2016/0357828 A1) (IDS 10/21/2020),discloses a system describing component for storing time series data and executing custom user design computational expression. This distinguishes over the claimed invention because the claimed invention requires query a first round robin database based on the relational component to identify a plurality of data items stored in the first round robin database; retrieve one or more relational identification tags that identify each data item of the plurality of data items; query a second round robin 

Another prior art reference of record, Pouyez et al. (US 2010/0161101 A1) (IDS 10/21/2020), discloses receiving information request based on manufacturing data model . This distinguishes over the claimed invention because the claimed invention requires send the one or more time series data items to a computing device configured to apply one or more mathematical operations to the one or more time series data items according to an analysis component of the query request, thereby generating one or more results of the one or more mathematical operations applied to the one or more time series data items; detect one or more anomalies within the one or more results received from the computing device; and provide a notification indicative of the one or more anomalies.

Another prior art reference of record, Sampath et al. (US 2009/0119330 A1) (IDS 10/21/2020), discloses a dynamic round-robin database for identifying values based on parameter values. This distinguishes over the claimed invention because the claimed invention requires query a first round robin database based on the relational component to identify a plurality of data items stored in the first round robin database; retrieve one or more relational identification tags that identify each data item of the plurality of data 

Claims 7 recite a system, execute an application, wherein the application, when executed by the processor, is configured to receive a time component and a relational component associated with a query request; a first Structured Query Language (SQL) server configured to: receive a query from the processor, wherein the query is based on the relational component; 35SERC: 0005-1 identify a plurality of data items stored in a first round robin database; and retrieve one or more relational identification tags that identify each data item of the plurality of data items; and a second Structured Query Language (SQL) server configured to: receive one or more instructions to query a second round robin database, wherein the one or more instructions include the one or more relational identification tags received via the first SQL server; identify one or more time series data items based on the time component and the one or more relational identification tags, wherein each of the one or more time series data items is identified using the one or more relational identification tags, wherein the processor is configured to: receive the one or more time series data items from the second SQL server; apply one or more statistical analyses to the one or more time series data items via an analysis component of the query request, thereby generating one or more results of the one or more 

The art of record, specifically Tobin et al. (US 2016/0357828 A1) (IDS 10/21/2020),discloses a system describing component for storing time series data and executing custom user design computational expression. This distinguishes over the claimed invention because the claimed invention requires receive a query from the processor, wherein the query is based on the relational component; 35SERC: 0005-1 identify a plurality of data items stored in a first round robin database; and retrieve one or more relational identification tags that identify each data item of the plurality of data items; and a second Structured Query Language (SQL) server configured to: receive one or more instructions to query a second round robin database, wherein the one or more instructions include the one or more relational identification tags received via the first SQL server.

Another prior art reference of record, Pouyez et al. (US 2010/0161101 A1) (IDS 10/21/2020), discloses receiving information request based on manufacturing data model . This distinguishes over the claimed invention because the claimed invention requires identify one or more time series data items based on the time component and the one or more relational identification tags, wherein each of the one or more time series data items is identified using the one or more relational identification tags, wherein the processor is configured to: receive the one or more time series data items from the second SQL server; apply one or more statistical analyses to the one or more 

Another prior art reference of record, Sampath et al. (US 2009/0119330 A1) (IDS 10/21/2020), discloses a dynamic round-robin database for identifying values based on parameter values. This distinguishes over the claimed invention because the claimed invention requires receive a query from the processor, wherein the query is based on the relational component; 35SERC: 0005-1 identify a plurality of data items stored in a first round robin database; and retrieve one or more relational identification tags that identify each data item of the plurality of data items; and a second Structured Query Language (SQL) server configured to: receive one or more instructions to query a second round robin database, wherein the one or more instructions include the one or more relational identification tags received via the first SQL server.

Claims 16 recite a method, receiving, via one or more processors, a time component and a relational component 37SERC: 0005-1 associated with a query request; querying, via the one or more processors, a first journal database based on the relational component to identify a plurality of data items stored in the first journal database; retrieving, via the one or more processors, one or more relational identification tags that identify each data item of the plurality of data items; querying, via the one or more processors, a second journal database to identify one or more time series data items based on the time 

The art of record, specifically Tobin et al. (US 2016/0357828 A1) (IDS 10/21/2020),discloses a system describing component for storing time series data and executing custom user design computational expression. This distinguishes over the claimed invention because the claimed invention requires receiving, via one or more processors, a time component and a relational component 37SERC: 0005-1 associated with a query request; querying, via the one or more processors, a first journal database based on the relational component to identify a plurality of data items stored in the first journal database; retrieving, via the one or more processors, one or more relational identification tags that identify each data item of the plurality of data items; querying, via the one or more processors, a second journal database to identify one or more time series data items based on the time component and the one or more relational identification tags.

Pouyez et al. (US 2010/0161101 A1) (IDS 10/21/2020), discloses receiving information request based on manufacturing data model . This distinguishes over the claimed invention because the claimed invention requires sending, via the one or more processors, the one or more time series data items to a computing device configured to apply one or more mathematical operations to the one or more time series data items according to an analysis component of the query request, thereby generating one or more results of the one or more mathematical operations applied to the one or more time series data items; detecting, via the one or more processors, one or more anomalies within the one or more results received from the computing device; and providing, via the one or more processors, a notification indicative of the one or more anomalies.

Another prior art reference of record, Sampath et al. (US 2009/0119330 A1) (IDS 10/21/2020), discloses a dynamic round-robin database for identifying values based on parameter values. This distinguishes over the claimed invention because the claimed invention requires receiving, via one or more processors, a time component and a relational component 37SERC: 0005-1 associated with a query request; querying, via the one or more processors, a first journal database based on the relational component to identify a plurality of data items stored in the first journal database; retrieving, via the one or more processors, one or more relational identification tags that identify each data item of the plurality of data items; querying, via the one or more processors, a second journal database to identify one or more time series data items based on the time component and the one or more relational identification tags.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claimed elements. Therefore claims 1 – 20 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

MURO et al. (US 2016/0371363 A1) Discloses time-series data management method for generating a histogram from time series data.

Bullotta et al. (US 9,348,943 B2) Discloses Computing device comprising retrieving a time series data based on one or more tags of the response to a request.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167   
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167